Jordan, Justice.
This appeal is by the husband in a divorce case.
The husband brought the action and filed a written agreement between the parties, asking that the agreement be made the judgment of the court. The wife in her answer contended that the agreement was made under duress, was unfair in that it gave the husband a one-half interest in property owned by her, and did not provide any support for the minor child unless she remarries.
The judge heard evidence without a jury. He denied the husband’s motion to have the settlement agreement made the judgment of the court, and entered a judgment granting divorce and awarding alimony and attorney fees to the wife and support for the child.
We find no error in the judgment of the trial court. As to the denial of the motion to make the agreement the judgment of the court, see Amos v. Amos, 212 Ga. 670 (95 SE2d 5) (1956); Jackson v. Jackson, 231 Ga. 751 (2) (204 SE2d 297) (1974); and Pekor v. Clark, 236 Ga. 457 (2) (224 SE2d 30) (1976).

Judgment affirmed.


All the Justices concur, except Bowles, J., who concurs in the judgment only.